DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time and remarks/request for reconsideration filed 02/23/2021.   
No claim is amended.
Claims 1-12 are pending.


Election/Restrictions
Applicant’s election without traverse of 6-aminonaphthalene-2-sulfonic acid in the reply filed on 09/21/2020 is acknowledged.
To this end, applicant has recognized claims 1, 8 and 10-12 as reading on the elected species.    However, claim 11 depends on claim 5.   Therefore, claim 11 was also not elected.
Claims 2-7, 9 and 11 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on 09/21/2020.
Claims 1, 8, 10 and 12 are under consideration.

Priority
The examiner acknowledges this application as claiming benefit of DE 10 2018 214 299.8 filed 08/23/2018.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
With respect to 35 USC 102 and Tenke: Applicant argues that Heparin, which is taught by Tenke, has “pharmacological effect that causes multiples issues” citing page 2, line 23 to page 3, line 19; that heparin is not inert against the cells of the human body and leads to increased bleeding tendencies; that heparin is a large and complex molecule containing non-sulphated iduronic acids and non-sulphated glucosamines; heparin contains carboxylic acid groups, hydroxyl groups, amine and amide groups and ester groups and that Tenke does not teach which of these are responsible for the encrustation resisting properties of heparin and does not mention sulfonic acid group groups at all --- therefore, applicant concludes that “Tenke does not disclose the use sulfonic acid instead of heparain to one of ordinary skill.”  
Response: i) The claims do not exclude heparin; ii) heparin is an anticoagulant and being an anticoagulant, heparin may cause increased bleeding tendencies and this effect does not mean that it is not inert.   Inert is understood broadly to mean that the object or compound does not react with cells and in this case with human cells.   Heparin while functioning as an anti-coagulant, it does not react with the cells.   iii) The claims have not excluded heparin and the size of the heparin has not been excluded from the claims.   iv) Applicant admits that heparin has carboxylic acid groups.   The requirement of claim 1 is that the substance that is bonded to the surface of the medical device have negative charge where carboxylic acid containing substance is a negatively charged substance.  Heparin as admitted by applicant has carboxylic acid groups and applicant does not say that in heparin, the carboxylic acid groups are not involved in encrustation just as Tenke as alleged by applicant as not teaching that carboxylic acid groups of large amounts of sulfonic acid groups and small amounts of carboxylic acid groups (see at least paragraphs [0014] and [0033] of Kim).   Hence sulfonic acid group and carboxylic acid group meet the limitation of one of the recited acid groups of the claims.   
Therefore, Tenke is properly applied as a 35 USC 102 art.

With respect to 35 USC 103 and Tenke in view of Liao: Applicant argues that the evidentiary reference, Kim, describes metallic material while the instant claims are not directed to medical devices that are not made from metals; that Kim’s approach of using self-assembled monolayer as linker has the disadvantage of lacking long-term stability; that by contrast the present invention has covalent bonding of the substance to the surface to achieve a long-term stability and effectiveness of the coating.   Furthermore, the instant disclosure, page 2, line 23 to page 3, line 19, excludes the use of materials for coating that are not inert against cells of the human body.   Therefore, applicant states that the base material, coating principle and coated substances are not comparable to the presently claimed medical product.   Applicant argues that Liao is in the field of tissue engineering; that Liao uses hydroxylamine sulfate solution to immobilize hydroxylamine on the tissue as a linker to heparin and that hydroxylamine becomes part of the coating and not hydroxylamine sulfate (citing page 2738, and Fig. 1A of Liao); that in contrast, the invention refers to attachment of sulfonic acids and not hydroxylamine; the instant specification discloses coating artificial medical devices made from silicone or polyurethane and 
Response: Kim was an evidentiary reference and the rejection was not based on Kim, only that Kim teaches that Heparin is negatively charged polysaccharide and is comprised of large amounts of sulfonic acid groups and small amounts of carboxylic acid groups (see at least paragraphs [0014] and [0033] of Kim).   Therefore, the arguments based on Kim is not persuasive as the arguments relate to the rejections over Kim that was not made.   Kim was not used to cure the deficiency of Tenke because Kim was used as an evidentiary reference teaching that Heparin is negatively charged polysaccharide and is comprised of large amounts of sulfonic acid groups and small amounts of carboxylic acid groups.   The difference between claim 10 and Tenke is that Tenke does not teach that heparin binds/attaches to surfaces via covalent bond.   However, it is known in the art that heparin attaches to surfaces by way of covalent linkage and accords stability to the product (see at least the title and the conclusion of Liao).   Therefore, at the effective date of the invention, the ordinary skilled artisan would have expected the Heparin to be covalently bonded to the catheter medical device.  Liao was not relied upon for teaching hydroxylamine sulfate or hydroxylamine.   While applicant may say that Liao is in the area of tissue engineering, the title of the article clearly talks about covalent linkage of heparin to surfaces provides stable anticoagulation and heparin is an anticoagulant.   Thus the artisan would look to Liao to expect that heparin would attach to the surface via covalent linkage.   The examiner agrees with applicant that heparin is an anticoagulant.   However, being an anti-coagulant does not translate into heparin reacting with the cells of the human body.   Further 
Therefore, the rejections are maintained and reiterated below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenke et al. “Bacterial biofilm formation on urologic devices and heparin coating as preventive strategy,” in International Journal of Antimicrobial Agents 23S1 (2004) S67-S74 cited by applicant on 1449) as evidenced by KIM et al. (US 20010037144 A1).
Applicant elected without traverse of 6-aminonaphthalene-2-sulfonic acid as the sulfonic acid.   Claim 1 has not been amended.   Therefore, claim 1 rejection is based on generic carboxylic acid and generic sulfonic.
Tenke discloses heparin coated catheter that resists encrustation (see the whole document with emphasis on the abstract and section 6).   Heparin is negatively charged polysaccharide and claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Tenke et al. “Bacterial biofilm formation on urologic devices and heparin coating as preventive strategy,” in International Journal of Antimicrobial Agents 23S1 (2004) S67-S74 cited by applicant on 1449) as evidenced by KIM et al. (US 20010037144 A1) as applied to claim 1, in view of Liao et al. (“Covalent linkage of heparin provides a stable anti-coagulation surface of decellularized porcine arteries,” in J. Cell. Mol. Med. Vol 13, no 8B, 2009 pp 2736-2743).
Tenke as evidenced by Kim has been described above to anticipate the product of claim 1.  
For claim 8, while Heparin contains large amounts of sulfonic, Tenke does not teach the specific sulfonic acid elected and recited in claim 8 acid.   But, 6-aminonaphthalene-2-sulfonic 
For claim 10, it is known that heparin attaches to surfaces by way of covalent linkage and accords stability to the product (see at least the title and the conclusion of Liao).   Therefore, at the effective date of the invention, the ordinary skilled artisan would have expected the Heparin to be covalently bonded to the catheter medical device.  
For claim 12, the recitation that the substance is deprotonated by sodium hydroxide is a fate of the substance or the sulfonic acid and the sulfonic acid group on the heparin is expected to undergo the same fate when exposed to sodium hydroxide. 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613